DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to RCE filed on April 4, 2022. 
Claims 1-7, 11-17, and 21-27 have been amended. 
Claims 8-9, 18-19, and 28-29 are withdrawn.
No new claims have been added.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 4, 2022 has been entered.

Response to Arguments
Applicant's arguments filed on April 4, 2022 have been fully considered but are not persuasive. Applicant argues that KUMAR fails to teach “determining a number of misses” in a branch target buffer or an instruction cache because KUMAR only teaches detecting a miss in the BTB.
The Examiner respectfully disagrees. Under broadest reasonable interpretation of the claim limitation determine a number of misses, KUMAR’s detecting a BTB miss is seen at least as determining a number of either “0” or “1” miss, which reads on the limitation. Furthermore, KUMAR [0100] teaches the microarchitecture of Boomerang, where additional components implemented detect BTB misses, where [0129] also teaches Boomerang is more effective because it detects every BTB miss. Therefore, KUMAR teaches the above limitation as outlined in the rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 10-12, 14, 16, 20-22, 24, 26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over KUMAR (Pub No.: US 2020/0004543 A1), hereafter KUMAR, in view of GSCHWIND (Pub. No.: US 2009/0150657 A1), hereafter GSCHWIND.
Regarding claim 11, KUMAR teaches:
An instruction fetching system for controlling prefetching of instructions into an instruction cache, the instruction fetching system comprising: a branch target buffer (KUMAR FIG. 1 illustrates a data processing apparatus including a branch target buffer (BTB) 114);
a miss tracker configured to: determine a number of misses in either or both of a branch target buffer and the instruction cache (KUMAR [0024] teaches branch prediction circuitry 110 detecting a BTB miss, and prefetch probe 143 output from prefetch engine 142 encountering a miss in the L1 I-cache 162, where detecting a BTB miss is seen at least as determining a number of either “0” or “1” miss; [0100] teaches the microarchitecture of Boomerang, where additional components implemented detect BTB misses; [0129] also teaches Boomerang is more effective because it detects every BTB miss);
throttle […] based on the determined number of misses (KUMAR [0044] teaches employing a throttled prefetch after encountering a BTB miss such that only a predetermined number, for example two or three, consecutive entries following the entry that gave rise to the BTB miss are prefetched; [0111-0114] teach employing no prefetch, unthrottled prefetch, or throttled prefetch, where [0115-0116] & [0126] teach Throttled Prefetch using the next-2-blocks policy limits the number of uselessly prefetched cache blocks to the next 2 blocks),
adjust prefetch activity for the instruction cache based on the throttle […] (see KUMAR [0111-0116] above for throttle prefetch using next-N-blocks; [0127] also teaches varying efficacy of throttled next-N-block prefetching).
KUMAR does not appear to explicitly teach modify a throttle toggle. 
However, GSCHWIND teaches the limitation (GSCHWIND [0014] teaches if the number of low confidence branches in the branch instruction queue is greater than a predetermined confidence threshold, the processor performs instruction fetch throttling).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of KUMAR and GSCHWIND before them, to include GSCHWIND’s throttling based on confidence threshold in KUMAR’s data processing apparatus with branch prediction circuitry. One would have been motivated to make such a combination in order to reduce power consumption by minimizing the power that speculative execution activities consume as taught by GSCHWIND ([0014]).
Regarding claim 1, the claim recites similar limitation as corresponding claim 11 and is rejected for similar reasons as claim 11 using similar teachings and rationale.
Regarding claim 21, the claim recites similar limitation as corresponding claim 11 and is rejected for similar reasons as claim 11 using similar teachings and rationale. KUMAR also teaches A processor comprising: an instruction cache (see KUMAR FIG. 1 L1-I 162).
Regarding claim 2, KUMAR in view of GSCHWIND teaches the elements of claim 1 as outlined above. KUMAR in view of GSCHWIND also teaches:
modifying a throttling degree based on the determined number of misses, wherein the throttling degree indicates a degree to which throttling occurs (see GSCHWIND [0014] as taught above in reference to claim 1, where toggling is performed or not (i.e. degree) based on the number of low confidence branches in the branch instruction queue being greater than a predetermined confidence threshold or not),
wherein adjusting the prefetch activity is also performed based on the throttling degree (see GSCHWIND [0014] as taught above in reference to claim 1).
The same motivation that was utilized for combining KUMAR and GSCHWIND as set forth in claim 1 is equally applicable to claim 2.
Regarding claim 4, KUMAR in view of GSCHWIND teaches the elements of claim 1 as outlined above. KUMAR in view of GSCHWIND also teaches wherein: the determining comprises detecting that a number of consecutive branch target buffer and instruction cache misses is not above a first threshold, and, in response, setting the throttle toggle to indicate that instruction cache prefetching is not to be throttled (see KUMAR [0044] as taught above in reference to claim 1, where throttled prefetch is employed after encountering a BTB miss, i.e. if BTB miss is not encountered, throttled prefetch is not employed).
Regarding claim 6, KUMAR in view of GSCHWIND teaches the elements of claim 1 as outlined above. KUMAR in view of GSCHWIND also teaches wherein: the determining comprises detecting either that a number of consecutive branch target buffer and instruction cache misses is not above a first threshold or that a number of such outstanding branch target buffer and instruction cache misses is not above a second threshold, and, in response, setting the throttle toggle to indicate that instruction cache prefetching is not to be throttled (see KUMAR [0044] as taught above in reference to claim 1, where throttled prefetch is employed after encountering a BTB miss, i.e. if BTB miss is not encountered, throttled prefetch is not employed). 
Regarding claim 10, KUMAR in view of GSCHWIND teaches the elements of claim 2 as outlined above. KUMAR in view of GSCHWIND also teaches:
wherein the throttling degree indicates one of a number of instructions that are prefetched or a number of caches into which prefetching of instructions occurs (see GSCHWIND [0014] as taught above in reference to claim 1, where toggling is performed or not (i.e. degree) based on the number of low confidence branches in the branch instruction queue being greater than a predetermined confidence threshold or not). 
The same motivation that was utilized for combining KUMAR and GSCHWIND as set forth in claim 1 is equally applicable to claim 10.
Regarding claim 12, the claim recites similar limitation as corresponding claim 2 and is rejected for similar reasons as claim 2 using similar teachings and rationale.
Regarding claim 14, the claim recites similar limitation as corresponding claim 4 and is rejected for similar reasons as claim 4 using similar teachings and rationale.
Regarding claim 16, the claim recites similar limitation as corresponding claim 6 and is rejected for similar reasons as claim 6 using similar teachings and rationale.
Regarding claim 20, the claim recites similar limitation as corresponding claim 10 and is rejected for similar reasons as claim 10 using similar teachings and rationale.
Regarding claim 22, the claim recites similar limitation as corresponding claim 2 and is rejected for similar reasons as claim 2 using similar teachings and rationale.
Regarding claim 24, the claim recites similar limitation as corresponding claim 4 and is rejected for similar reasons as claim 4 using similar teachings and rationale.
Regarding claim 26, the claim recites similar limitation as corresponding claim 6 and is rejected for similar reasons as claim 6 using similar teachings and rationale.
Regarding claim 30, the claim recites similar limitation as corresponding claim 10 and is rejected for similar reasons as claim 10 using similar teachings and rationale.

Claims 3, 5, 7, 13, 15, 17, 23, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over KUMAR in view of GSCHWIND as applied to claims 1, 11, and 21 above, and further in view of ALEXANDER and LICHT (Pub. No.: US 2008/0082753 A1), hereafter LICHT.
Regarding claim 3, KUMAR in view of GSCHWIND teaches the elements of claim 1 as outlined above. KUMAR in view of GSCHWIND also teaches:
wherein: the determining comprises detecting that a number of […] branch target buffer […] misses is above a first threshold, and, in response, setting the throttle toggle to indicate that instruction cache prefetching is to be throttled (see KUMAR [0044], [0111], and [0114] as taught above in reference to claim 1).
KUMAR in view of GSCHWIND does not appear to explicitly teach detecting that a number of consecutive branch target buffer and instruction cache misses is above a first threshold. 
However, KUMAR in view of GSCHWIND and ALEXANDER teaches detecting that a number of […] branch target buffer and instruction cache misses is above a first threshold (ALEXANDER [0021] teaches throttle logic 224 limiting access to a higher level of memory upon a cache miss, where throttle logic 224 throttles the I-Fetch 212 from going to the L2 cache 116 if there is an L1 miss at I-Cache 104; [0023] also teaches when an L1 cache miss occurs, performing throttling; see KUMAR [0044], [0111], and [0114] above for throttling prefetch when a BTB miss occurs).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of KUMAR, GSCHWIND, and ALEXANDER before them, to include ALEXANDER’s throttling upon a cache miss in KUMAR and GSCHWIND’s data processing apparatus with branch prediction circuitry. One would have been motivated to make such a combination in order to improve efficiency by preventing higher levels of the cache hierarchy from being modified as a result of restarting fetching as taught by ALEXANDER ([0023]).
KUMAR in view of GSCHWIND and ALEXANDER does not appear to explicitly teach detecting that a number of consecutive branch target buffer and instruction cache misses is above a first threshold. 
However, KUMAR in view of GSCHWIND, ALEXANDER, and LICHT teaches the limitation (LICHT [0023-0024] teach tracking a number of consecutive misses in instruction cache 145, and based on the number of consecutive misses, powering down the way in the instruction cache; see also [0038]; see KUMAR [0044], [0111], and [0114] above for throttling prefetch when a BTB miss occurs, and ALEXANDER [0021] and [0023] teach throttling upon a miss at the instruction cache).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of KUMAR, GSCHWIND, ALEXANDER, and LICHT before them, to include LICHT’s tracking consecutive misses in the cache in KUMAR, GSCHWIND, and ALEXANDER’s data processing apparatus with throttling based upon a cache miss. One would have been motivated to make such a combination in order to reduce power consumption caused by speculatively reading multiple ways as taught by LICHT ([0005]).
Regarding claim 5, KUMAR in view of GSCHWIND teaches the elements of claim 1 as outlined above. KUMAR in view of GSCHWIND also teaches:
wherein: the determining comprises detecting that a number of […] branch target buffer […] misses is above a first threshold and that a number of outstanding branch target buffer […] misses is above a second threshold, and, in response, setting the throttle toggle to indicate that instruction cache prefetching is to be throttled (see KUMAR [0044], [0111], and [0114] as taught above in reference to claim 1).
KUMAR in view of GSCHWIND does not appear to explicitly teach detecting that a number of consecutive branch target buffer and instruction cache misses is above a first threshold and that a number of instruction cache misses is above a second threshold. 
However, KUMAR in view of GSCHWIND and ALEXANDER teaches detecting that a number of […] branch target buffer and instruction cache misses is above a first threshold and that a number of outstanding branch target buffer and instruction cache misses is above a second threshold (ALEXANDER [0021] teaches throttle logic 224 limiting access to a higher level of memory upon a cache miss, where throttle logic 224 throttles the I-Fetch 212 from going to the L2 cache 116 if there is an L1 miss at I-Cache 104; [0023] also teaches when an L1 cache miss occurs, performing throttling; see KUMAR [0044], [0111], and [0114] above for throttling prefetch when a BTB miss occurs).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of KUMAR, GSCHWIND, and ALEXANDER before them, to include ALEXANDER’s throttling upon a cache miss in KUMAR and GSCHWIND’s data processing apparatus with branch prediction circuitry. One would have been motivated to make such a combination in order to improve efficiency by preventing higher levels of the cache hierarchy from being modified as a result of restarting fetching as taught by ALEXANDER ([0023]).
KUMAR in view of GSCHWIND and ALEXANDER does not appear to explicitly teach detecting that a number of consecutive branch target buffer and instruction cache misses is above a first threshold. 
However, KUMAR in view of GSCHWIND, ALEXANDER, and LICHT teaches the limitation (LICHT [0023-0024] teach tracking a number of consecutive misses in instruction cache 145, and based on the number of consecutive misses, powering down the way in the instruction cache; see also [0038]; see KUMAR [0044], [0111], and [0114] above for throttling prefetch when a BTB miss occurs, and ALEXANDER [0021] and [0023] teach throttling upon a miss at the instruction cache).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of KUMAR, GSCHWIND, ALEXANDER, and LICHT before them, to include LICHT’s tracking consecutive misses in the cache in KUMAR, GSCHWIND, and ALEXANDER’s data processing apparatus with throttling based upon a cache miss. One would have been motivated to make such a combination in order to reduce power consumption caused by speculatively reading multiple ways as taught by LICHT ([0005]).
Regarding claim 7, KUMAR in view of GSCHWIND teaches the elements of claim 1 as outlined above. KUMAR in view of GSCHWIND also teaches:
wherein: the determining comprises […] detecting that a number of outstanding branch target buffer […] misses is above a first threshold, […] and in response […], setting the throttle toggle to indicate that instruction cache prefetching is to be throttled (see KUMAR [0044], [0111], and [0114] as taught above in reference to claim 1).
KUMAR in view of GSCHWIND does not appear to explicitly teach in response to detecting that a number of outstanding branch target buffer and instruction cache misses is above a first threshold, determining a number of consecutive branch target buffer and instruction cache misses; and in response to detecting that the number of consecutive branch target buffer and instruction cache misses is above a second threshold, setting the throttle toggle. 
However, KUMAR in view of GSCHWIND and ALEXANDER teaches detecting that a number of […] branch target buffer and instruction cache misses is above a first threshold, determining a number of […] branch target buffer and instruction cache misses (ALEXANDER [0021] teaches throttle logic 224 limiting access to a higher level of memory upon a cache miss, where throttle logic 224 throttles the I-Fetch 212 from going to the L2 cache 116 if there is an L1 miss at I-Cache 104; [0023] also teaches when an L1 cache miss occurs, performing throttling; see KUMAR [0044], [0111], and [0114] above for throttling prefetch when a BTB miss occurs);
in response to detecting that the number of […] branch target buffer and instruction cache misses is above a second threshold, setting the throttle toggle (see ALEXANDER [0021] & [0023], and KUMAR [0044], [0111], and [0114] above). 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of KUMAR, GSCHWIND, and ALEXANDER before them, to include ALEXANDER’s throttling upon a cache miss in KUMAR and GSCHWIND’s data processing apparatus with branch prediction circuitry. One would have been motivated to make such a combination in order to improve efficiency by preventing higher levels of the cache hierarchy from being modified as a result of restarting fetching as taught by ALEXANDER ([0023]).
KUMAR in view of GSCHWIND and ALEXANDER does not appear to explicitly teach in response to detecting that a number of outstanding branch target buffer and instruction cache misses is above a first threshold, determining a number of consecutive branch target buffer and instruction cache misses; and in response to detecting that the number of consecutive branch target buffer and instruction cache misses is above a second threshold, setting the throttle toggle. 
However, KUMAR in view of GSCHWIND, ALEXANDER, and LICHT teaches the limitation (LICHT [0023-0024] teach tracking a number of consecutive misses in instruction cache 145, and based on the number of consecutive misses, powering down the way in the instruction cache; see also [0038]; see KUMAR [0044], [0111], and [0114] above for throttling prefetch when a BTB miss occurs, and ALEXANDER [0021] and [0023] teach throttling upon a miss at the instruction cache).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of KUMAR, GSCHWIND, ALEXANDER, and LICHT before them, to include LICHT’s tracking consecutive misses in the cache in KUMAR, GSCHWIND, and ALEXANDER’s data processing apparatus with throttling based upon a cache miss. One would have been motivated to make such a combination in order to reduce power consumption caused by speculatively reading multiple ways as taught by LICHT ([0005]). 
Regarding claim 13, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.
Regarding claim 15, the claim recites similar limitation as corresponding claim 5 and is rejected for similar reasons as claim 5 using similar teachings and rationale.
Regarding claim 17, the claim recites similar limitation as corresponding claim 7 and is rejected for similar reasons as claim 7 using similar teachings and rationale.
Regarding claim 23, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.
Regarding claim 25, the claim recites similar limitation as corresponding claim 5 and is rejected for similar reasons as claim 5 using similar teachings and rationale.
Regarding claim 27, the claim recites similar limitation as corresponding claim 7 and is rejected for similar reasons as claim 7 using similar teachings and rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
SUDHIR (Pub. No.: US 2018/0004670 A1) – “PREFETCH BANDWIDTH THROTTLING BY DYNAMICALLY ADJUSTING MISS BUFFER PREFETCH - DROPPING THRESHOLDS” relates to throttling based on occupancy of the miss buffer exceeding the prefetch-dropping high-water mark.
GREENHALGH (Pub. No.: US 2014/0372736 A1) – “DATA PROCESSING APPARATUS AND METHOD FOR HANDLING RETRIEVAL OF INSTRUCTIONS FROMAN INSTRUCTION CACHE” relates to throttle circuitry maintaining a count value indicative of a number of instructions appearing in the sequence between a source branch instruction and a subsequent branch instruction in the sequence that is also predicted as taken.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138